NO. 12-02-00228-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§



IN RE: KIMBERLY CALDERON,§
	ORIGINAL PROCEEDING 
RELATOR

§





MEMORANDUM OPINION
PER CURIAM

 On February 5, 2003, this court delivered an opinion conditionally granting the petition for
writ of mandamus filed by Kimberly Calderon as Relator.  That opinion ordered Respondent to
transfer the underlying proceeding to Bexar County.  On March 4, 2003, David Holiday, Real Party
in Interest, filed a motion for an emergency stay of this court's order and a petition for writ of
mandamus in the Texas Supreme Court.  The motion for emergency stay was granted.  On May 1,
2003, Holiday's petition for writ of mandamus was denied, and the stay order was lifted.  On
May 12, 2003, the trial court signed an order complying with this court's order and opinion of
February 5, 2003.
	All issues attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this
original proceeding is dismissed.
Opinion delivered May 14, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.



(PUBLISH)









COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

JUDGMENT


MAY 14, 2003


NO. 12-02-00228-CV


IN RE: KIMBERLY CALDERON,

RELATOR





  ORIGINAL PROCEEDING
Appeal from the 321st Judicial District Court

  of Smith  County, Texas. (Tr.Ct.No. 93-0235-E/D)







			IN AS MUCH as Respondent, the Honorable Carole Clark, Judge of the 321st
Judicial District Court of Smith County has entered an order that disposes of all issues attendant to
this original proceeding, this court is of the opinion that the proceeding should be and hereby is
dismissed this 14th day of May, 2003.
			By per curiam opinion.
 Panel consisted of Worthen, C.J. and Griffith, J.